In The
                       Court of Appeals
         Sixth Appellate District of Texas at Texarkana


                            No. 06-13-00127-CV



                  GERALD L. MARSHALL, JR., Appellant

                                      V.

GREEN TREE SERVICING, LLC, SUCCESSOR BY MERGER TO WALTER MORTGAGE
                        COMPANY, LLC, Appellee



                      On Appeal from the County Court
                         Henderson County, Texas
                           Trial Court No. 7231




                 Before Morriss, C.J., Carter and Moseley, JJ.
                   Memorandum Opinion by Justice Carter
                                    MEMORANDUM OPINION
        Gerald L. Marshall, Jr., has appealed, pro se, from an order issued by the County Court of

Henderson County, 1 Texas, denying his appeal from a ruling of a justice court. The clerk’s

record has been filed, and the appellant’s brief was originally due to be filed on November 22,

2013. It was not filed, and this Court sent a letter to Marshall on December 12, 2013, directing

him to file his brief within fifteen days of the date of our letter, to be received on or before

December 27, 2013, along with an explanation of his failure to timely file the brief as required

by the Rules. We further informed him that if he failed to do so, his appeal would be subject to

dismissal for want of prosecution. TEX. R. APP. P 38.8(a)(1).

        As of the date of this opinion, the brief has not been filed, and Marshall has not contacted

this Court in any fashion.

        We dismiss the appeal for want of prosecution.



                                                    Jack Carter
                                                    Justice

Date Submitted:           January 14, 2014
Date Decided:             January 15, 2014




1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are
unaware of any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.

                                                        2